THOMAS, Judge,
concurring in the result.
I agree that the judgment of the Tuscaloosa Circuit Court should be reversed and the cause remanded; however, I do not agree with the rationale in the main opinion. The City of Northport (“the City”) terminated Johnny Sledge’s employment. The Northport Civil Service Board (“the Board”) upheld the City’s decision. The trial court concluded that the appeal was governed by § 11-44B-48, Ala.Code 1975; thus, it reviewed the decision of the Board.
As explained in the main opinion, the appeal is governed by the Northport Civil Service Act, Ala. Acts 1969, Act No. 1225 (“the Act”), which requires the trial court to review the decision of the City de novo. The trial court has not reviewed the City’s *931decision. I would remand the cause and instruct the trial court to review the City’s decision pursuant to the Act.